DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120”, "230", “324” and “440" have been used to designate an adapter; reference characters “160” and “362” have both been used to designate a cannula adapter; “140”  and “352” have both been used to designate a proximal hex adjuster; “150”  and “354” have both been used to designate a proximal hex adjuster; “175”, “240” and “390” have been used to designate a camera cannula; and “307”, “314” and “322” have been used to designate a blunt cannula.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claim(s):
“port” in Clams 1 and 2
“a light emitting diode mounted to a circuit board” in Claim 6
“stack of integrated circuit” in Claim 7
“imager chip” in Claim 7
“one or more cables” in Claim 7
“imager” in Claims 7 and 8
“interposer” in Claims 8 and 9.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show following as described in the specification. 
Figures 1A-B is the imaging needle apparatus 100, but do not clearly see if there is a trocar
Fig.3A-B show an assembly 300 including a trocar assembly 301 and a cannula assembly 302. However, the figures do not clearly show what is an assembly, a trocar assembly, and a cannular assembly.
In Figures 3A-B, how is a trocar handpiece 304 as described in the specification differing from a handpiece of arthroscope assembly 312. Is the handpiece 304 and 312 connected together, or is 304 placed within 312?.
In Figures 7 and 8 shows a light engine, and in Figure 2 shows a light engine. It is not clear how a light engine is capable of fitting into the housing/handpiece/each assembly such as, in Figures 3A-3E. 
 Each figure does not clearly show how the apparatus is connected/integrated/assembled, for example, having structurally different as shown figures 2-3E, it is difficult to see how a cannular, a trocar, and a nano-arthroscope be incorporated into a unit. In addition, having different handpieces and adapters as shown in each figures, it is difficult to comprehend what is a complete constructed structure of the apparatus.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation " wherein the ball lens focuses the received light" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 of Instant Application
Claim 20 of application number 17/028819
1. An apparatus for performing arthroscope procedures, the apparatus comprising: a trocar assembly configured to create a port into a body of a patient, wherein the trocar assembly includes a handpiece and a cannula; a blunt cannula assembly configured to be disposed within the trocar assembly when the trocar assembly is in the body of the patient; a nano-arthroscope assembly configured to be disposed within the blunt cannula assembly, wherein the nano-arthroscope assembly captures images of a cavity within the body of the patient when extended outwards from the blunt cannula into the cavity; and an adapter configured to facilitate management of fluids through the blunt cannula assembly while the nano-arthroscope assembly is disposed within the blunt cannula assembly. (Independent Claim 1).

The apparatus of claim 1, wherein the nano-arthroscope assembly includes a light engine located within a handpiece of the nano-arthroscope assembly that provides illumination for the nano-arthroscope assembly, the light engine including
19. An imaging needle apparatus, comprising: a nanoscope assembly; and a light engine contained within the nanoscope assembly. (Independent Claim 19).


a light source, wherein the light source includes a light emitting diode (LED) mounted to a circuit board;
20. The imaging needle apparatus of claim 19, wherein the light engine includes a light source, wherein the light source includes a light emitting diode (LED) mounted to a circuit board;
a collimating optic positioned proximate to the LED, wherein the collimating optic collimates light emitted from the LED and increases an intensity of the light emitted from the LED;
a collimating optic positioned proximate to the LED, wherein the collimating optic collimates light emitted from the LED and increases an intensity of the light emitted from the LED;
a lens positioned to receive the light collimated by the collimating optic, wherein the ball lens focuses the received light to a focal point outside of the ball lens where one or more light fibers are positioned to receive the focused light;


	
a ball lens positioned to receive the light collimated by the collimating optic, wherein the ball lens focuses the received light to a focal point outside of the ball lens where one or more light fibers are positioned to receive the focused light;
and an aperture positioned between the collimating optic and the ball lens, wherein the aperture allows a center portion of the collimated light to pass from the collimating optic to the ball lens.

and an aperture positioned between the collimating optic and the ball lens, wherein the aperture allows a center portion of the collimated light to pass from the collimating optic to the ball lens.



Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 of copending Application No. 17/028819 in view of Kadan (US 20040082915). 
This is a provisional nonstatutory double patenting rejection.
Regarding Claim 6, Claim 20 of copending Application No. 17/028819 teaches the most part of limitations of Claim 6 as shown above. But, Claim 20 of the copending Application No. 17/028819 does not teach an apparatus for performing arthroscope procedures, the apparatus comprising: a trocar assembly configured to create a port into a body of a patient, wherein the trocar assembly includes a handpiece and a cannula; a blunt cannula assembly configured to be disposed within the trocar assembly when the trocar assembly is in the body of the patient; a nano-arthroscope assembly configured to be disposed within the blunt cannula assembly, wherein the nano-arthroscope assembly captures images of a cavity within the body of the patient when extended outwards from the blunt cannula into the cavity; and an adapter configured to facilitate management of fluids through the blunt cannula assembly while the nano-arthroscope assembly is disposed within the blunt cannula assembly.
Kadan discloses an apparatus for performing arthroscope procedures (Figs.3-7 a diagnostic needle arthroscopy and lavage), the apparatus comprising: a trocar assembly (blunt trocar/obturator 48) configured to create a port into a body of a patient (Figs.6-7, blunt trocar 48 pushed through joint capsule 44 into interior joint space 52), 
wherein the trocar assembly (blunt trocar/obturator 48) includes a handpiece (handpiece 10) and a cannula (cannula 22); 
a blunt cannula assembly (diagnostic cannular 22) configured to be disposed within the trocar assembly (Figs.1-2 and 5) when the trocar assembly (blunt trocar/obturator 48) is in the body of the patient (Figs.3-7);  
a nano-arthroscope assembly (Figs.9-11 fiberoptic arthroscope 54) configured to be disposed within the blunt cannula assembly (Figs.9-11 diagnostic cannular 22), 
wherein the nano-arthroscope assembly (Figs.9-11 fiberoptic arthroscope 54) captures images of a cavity within the body of the patient when extended outwards from the blunt cannula into the cavity (Figs.9-11 distal glass lens 70 for viewing the interior of joint space 52 with a CCD camera); 
and an adapter (handpiece 10 having valves 12, 14, 34) configured to facilitate management of fluids (Figs.1-5, irrigation and suction tubes 58 and 66 attached to trumpet valves 12 and 14; and fluid may be performed through auxiliary ball valve 34) through the blunt cannula assembly (diagnostic cannular 22) while the nano-arthroscope assembly (Figs.9-11 fiberoptic arthroscope 54) is disposed within the blunt cannula assembly (Figs.9-11)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 20 of copending Application No. 17/028819 to have an apparatus for performing arthroscope procedures, the apparatus comprising: a trocar assembly configured to create a port into a body of a patient, wherein the trocar assembly includes a handpiece and a cannula; a blunt cannula assembly configured to be disposed within the trocar assembly when the trocar assembly is in the body of the patient; a nano-arthroscope assembly configured to be disposed within the blunt cannula assembly, wherein the nano-arthroscope assembly captures images of a cavity within the body of the patient when extended outwards from the blunt cannula into the cavity; and an adapter configured to facilitate management of fluids through the blunt cannula assembly while the nano-arthroscope assembly is disposed within the blunt cannula assembly as taught by Kadan in order to provide performing arthroscopies of joints such as the knee, and a diagnostic needle arthroscopy and lavage, (DNAL) system for performing arthroscopies, and visualize and inspect compartments of the knee ([0005]-[0010] of Kadan).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadan (US 20040082915).
Regarding Claim 1, Kadan discloses an apparatus for performing arthroscope procedures (Figs.3-7 a diagnostic needle arthroscopy and lavage), the apparatus comprising: a trocar assembly (blunt trocar/obturator 48) configured to create a port into a body of a patient (Figs.6-7, blunt trocar 48 pushed through joint capsule 44 into interior joint space 52), 
wherein the trocar assembly (blunt trocar/obturator 48) includes a handpiece (handpiece 10) and a cannula (Fig.5, trocar 48 has a shaft with handle (not numbered)); 
a blunt cannula assembly (diagnostic cannular 22) configured to be disposed within the trocar assembly (Figs.1-2 and 5) when the trocar assembly (blunt trocar/obturator 48) is in the body of the patient (Figs.3-7);  
a nano-arthroscope assembly (Figs.9-11 fiberoptic arthroscope 54) configured to be disposed within the blunt cannula assembly (Figs.9-11 diagnostic cannular 22), 
wherein the nano-arthroscope assembly (Figs.9-11 fiberoptic arthroscope 54) captures images of a cavity within the body of the patient when extended outwards from the blunt cannula into the cavity (Figs.9-11 distal glass lens 70 for viewing the interior of joint space 52 with a CCD camera); 
and an adapter (handpiece 10 having valves 12, 14, 34) configured to facilitate management of fluids (Figs.1-5, irrigation and suction tubes 58 and 66 attached to trumpet valves 12 and 14; and fluid may be performed through auxiliary ball valve 34) through the blunt cannula assembly (diagnostic cannular 22) while the nano-arthroscope assembly (Figs.9-11 fiberoptic arthroscope 54) is disposed within the blunt cannula assembly (Figs.9-11).
	Regarding Claim 2, Kadan discloses the apparatus of claim 1, wherein the blunt cannula assembly (diagnostic cannular 22) is configured to maintain a position within the port (diagnostic cannular 22 within the portal) created by the trocar assembly after the trocar assembly is removed from the port (Figs.6-7, blunt trocar 48 pushed through joint capsule 44 into interior joint space 52).
Regarding Claim 3, Kadan discloses the apparatus of claim 1, wherein the nano-arthroscope assembly (Figs.9-11 fiberoptic arthroscope 54) includes a camera cannula disposed within the blunt cannula (Figs.9-11 distal glass lens 70 for viewing the interior of joint space 52 with a CCD camera; within cannula 22), 
the camera cannula including an image sensor (Fig.11, CCD camera) and one or more light fibers that provide illumination for the image sensor (Figs.9-11, illumination fibers 72).
Regarding Claim 10, Kadan discloses the apparatus of claim 1, further comprising: a syringe adapter (handpiece 10 having valves 12, 14, 34) configured to connect a syringe such that fluids from the syringe flow ([0063]-[0065] syringe can be attached to the end of ball valve 34) through the blunt cannula assembly (diagnostic cannular 22) to the cavity within the body (Figs.1-2 and 5).
Regarding Claim 11, Kadan discloses the apparatus of claim 1, wherein the blunt cannula assembly includes an 18-gauge cannula ([0032] and [0066] a diagnostic entry cannula into the joint and also as a housing for a 1.7 mm; Note: Kienzle et al. (reference cited below for 103 rejection) also teach having 18 gauge in paragraph [0016]).
Regarding Claim 19, Kadan discloses an imaging needle apparatus (abst., system for performing diagnostic needle arthroscopy and lavage), comprising: a trocar assembly (blunt trocar/obturator 48); and a blunt cannula assembly (diagnostic cannular 22); and a nano-arthroscope assembly (Figs.9-11 fiberoptic arthroscope 54).
Regarding Claim 20, Kadan discloses the apparatus of claim 19, wherein the nano-arthroscope assembly (Figs.9-11 fiberoptic arthroscope 54) includes: a camera cannula configured to extend within the blunt cannula assembly and into a joint of a patient (Figs.3-9 and 11 distal glass lens 70 for viewing the interior of joint space 52 with a CCD camera; within cannula 22); and a light engine configured to illuminate the joint of the patient ([0025] and [0032] video system housing the light source).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kadan (US 20040082915) in view of Sekowski et al. (US 20180228346).
Regarding Claim 4, Kadan discloses the apparatus of claim 1, wherein the nano-arthroscope assembly (Figs.9-11 fiberoptic arthroscope 54) includes a camera cannula disposed within the blunt cannula (Figs.9-11 distal glass lens 70 for viewing the interior of joint space 52 with a CCD camera; within cannula 22), the camera cannula including an image sensor (Fig.11, CCD camera).
However, Kadan does not teach four light fibers disposed around the image sensor that provide illumination for the image sensor.
	Sekowski et al. teach four light fibers ([0120] four optical fibers 82) disposed around the image sensor (image sensor 78) that provide illumination for the image sensor ([0120] four optical fibers 82 can be used, one for each of the four sides of the imaging sensor 78 at the distal end of the elongated member 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kadan to have four light fibers disposed around the image sensor that provide illumination for the image sensor as taught by Sekowski et al. in order to provide delivering illumination ([0120] of Sekowski et al.).
Claim 5, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadan (US 20040082915) in view of Kienzle et al. (US 20150196193).
Regarding Claim 5, the device of Kadan teaches the claimed invention as discussed above concerning claim 1, but does not teach wherein the nano-arthroscope assembly includes a light engine located within a handpiece of the nano-arthroscope assembly, the light engine providing a variable intensity light for the nano-arthroscope assembly.
Kienzle et al. teach wherein the nano-arthroscope assembly (Fig.3A optical hypotube 1128) includes a light engine (Fig.2B, illumination element 1134) located within a handpiece of the nano-arthroscope assembly (handpiece 1104), the light engine (Fig.2B, illumination element 1134) 
providing a variable intensity light for the nano-arthroscope assembly (brightness control 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kadan to have wherein the nano-arthroscope assembly includes a light engine located within a handpiece of the nano-arthroscope assembly, the light engine providing a variable intensity light for the nano-arthroscope assembly as taught by Kienzle et al. in order to provide a fully integrated sterilizable disoposable tissue visualization ([0008]-[0009] of Kienzle et al.).
Regarding Claim 8, the device of Kadan teaches the claimed invention as discussed above concerning claim 1, but does not teach wherein the nano-arthroscope assembly includes: an imager configured to capture the images of the cavity within the body of the patient; and an interposer that connects the imager to one or more external devices.
Kienzle et al. teach wherein the nano-arthroscope assembly (Fig.3A optical hypotube 1128) includes: an imager configured to capture the images of the cavity within the body of the patient ([0018] CCD or CMOS optical sensor); 
and an interposer (8) that connects the imager to one or more external devices (Fig.1, [0067]-[0068] controller 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kadan to have wherein the nano-arthroscope assembly includes: an imager configured to capture the images of the cavity within the body of the patient; and an interposer that connects the imager to one or more external devices as taught by Kienzle et al. in order to provide an interface to external controller to display, collect and store a still or moving image ([0067]-[0068] of Kienzle et al.).
Regarding Claim 9, the device of Kadan teaches the claimed invention as discussed above concerning claim 1, but does not teach wherein the nano-arthroscope assembly includes an interposer that connects internal components of the nano-arthroscope assembly to one or more external control devices.
Kienzle et al. teach wherein the nano-arthroscope assembly (Fig.3A optical hypotube 1128) includes an interposer (8) that connects internal components of the nano-arthroscope assembly to one or more external control devices (Fig.1, [0067]-[0068] controller 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kadan to have wherein the nano-arthroscope assembly includes an interposer that connects internal components of the nano-arthroscope assembly to one or more external control devices as taught by Kienzle et al. in order to provide an interface to external controller to display, collect and store a still or moving image ([0067]-[0068] of Kienzle et al.).
Regarding Claim 15, the device of Kadan teaches the claimed invention as discussed above concerning claim 1, but does not teach wherein the nano-arthroscope assembly is electrically coupled to an external control device that controls operation of one or more image sensors of the nano-arthroscope assembly or a light source of the nano-arthroscope assembly.
Kienzle et al. teach wherein the nano-arthroscope assembly (Fig.3A optical hypotube 1128)  is electrically coupled (8) to an external control device (Fig.1, [0067]-[0068] controller 6) that controls operation of one or more image sensors of the nano-arthroscope assembly or a light source of the nano-arthroscope assembly ([0067]-[0068] controller 6 may further comprise a power button 14, a mode switch button 16 (video/still images), and brightness controls 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kadan to have wherein the nano-arthroscope assembly is electrically coupled to an external control device that controls operation of one or more image sensors of the nano-arthroscope assembly or a light source of the nano-arthroscope assembly as taught by Kienzle et al. in order to provide controlling of images and brightness on a controller to easily analyze the collected images/data ([0068] of Kienzle et al.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kadan (US 20040082915) in view of Kienzle et al. (US 20150196193) in further view of Smith (US 20110122366).
Regarding Claim 6, the device of Kadan discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the nano-arthroscope assembly includes a light engine located within a handpiece of the nano-arthroscope assembly that provides illumination for the nano-arthroscope assembly, the light engine including: a light source, wherein the light source includes a light emitting diode (LED) mounted to a circuit board.
Kienzle et al. teach wherein the nano-arthroscope assembly (Fig.3A optical hypotube 1128) includes a light engine (Fig.2B, illumination element 1134) located within a handpiece of the nano-arthroscope assembly (handpiece 1104) that provides illumination for the nano-arthroscope assembly (Fig.2B, illumination element 1134), 
the light engine (Fig.2B, illumination element 1134) including: a light source, wherein the light source includes a light emitting diode (LED) mounted to a circuit board ([0103] illumination fibers and standard LED).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kadan to have wherein the nano-arthroscope assembly includes a light engine located within a handpiece of the nano-arthroscope assembly that provides illumination for the nano-arthroscope assembly, the light engine including: a light source, wherein the light source includes a light emitting diode (LED) mounted to a circuit board as taught by Kienzle et al. in order to provide illumination and capture target tissue site ([0074] of Kienzle et al.). The modified device of Kadan in view of Kienzle et al. will hereinafter be referred to as the modified device of Kadan and Kienzle et al.
The modified device of Kadan and Kienzle et al. teaches the device as discussed above, but does not teach a collimating optic positioned proximate to the LED, wherein the collimating optic collimates light emitted from the LED and increases an intensity of the light emitted from the LED; a lens positioned to receive the light collimated by the collimating optic, wherein the ball lens focuses the received light to a focal point outside of the ball lens where one or more light fibers are positioned to receive the focused light; and an aperture positioned between the collimating optic and the ball lens, wherein the aperture allows a center portion of the collimated light to pass from the collimating optic to the ball lens.
Smith teaches a collimating optic (Fig.3, collimating optics 308) positioned proximate to the LED (Fig.3, LED 302), wherein the collimating optic (Fig.3, collimating optics 308) collimates light emitted from the LED and increases an intensity of the light emitted from the LED ([0036]-[0038] collimating optics collimates; increases the brightness); 
a lens positioned to receive the light collimated by the collimating optic (Fig.3, [0036]-[0038] condensing optics 310), 
wherein the ball lens (Fig.3, ball lens 316) focuses the received light to a focal point outside of the ball lens where one or more light fibers are positioned to receive the focused light (Fig.3, ball lens 316; white light output 322 is directed through optical element 316 and optical fiber 314 to, e.g., probe 324/162 where it illuminates); 
and an aperture positioned between the collimating optic (Fig.3, collimating optics 308) and the ball lens (Fig.3, ball lens 316), wherein the aperture allows a center portion of the collimated light to pass from the collimating optic to the ball lens (Fig.3, shows collimating optics and ball lens focusing the light in the center).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kadan and Kienzle et al. to havea a collimating optic positioned proximate to the LED, wherein the collimating optic collimates light emitted from the LED and increases an intensity of the light emitted from the LED; a lens positioned to receive the light collimated by the collimating optic, wherein the ball lens focuses the received light to a focal point outside of the ball lens where one or more light fibers are positioned to receive the focused light; and an aperture positioned between the collimating optic and the ball lens, wherein the aperture allows a center portion of the collimated light to pass from the collimating optic to the ball lens as taught by Smith in order to provide optimizing focusing light to the target ([0027] of Smith).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kadan (US 20040082915) in view of Seddiqui et al. (US 20060149127).
Regarding Claim 7, Kadan discloses wherein the nano-arthroscope assembly (Fig.3A optical hypotube 1128) includes an imager configured to capture the images of the cavity within the body of the patient ([0083]-[0086] CCD camera captures), 
the imager ([0083]-[0086] CCD camera) including: one or more cables ([0083]-[0086] camera and light source in one unit cable); one or more light pipes (light fibers 72);  and a lens (distal glass lens 70).
However, Kadan does not teach a stack of integrated circuits; and an imager chip.
Seddiqui et al. teach a stack of integrated circuits (multiple chip sensor); and an imager chip ([0023] single chip sensor or multiple chip sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kadan to have a stack of integrated circuits; and an imager chip as taught by Seddiqui et al. in order to provide images or recorded or live video images ([0023] of Seddiqui et al.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kadan (US 20040082915) in view of Zastrozna (US 20140257332).
Regarding Claim 12, the device of Kadan discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the nano-arthroscope assembly includes an adapter having a quick-turn attachment mechanism that facilitates an attachment of a different handpiece to the nano-arthroscope assembly while the nano-arthroscope assembly is disposed within the blunt cannula assembly.
Zastrozna teaches wherein the nano-arthroscope assembly includes an adapter (locking mechanism 50) having a quick-turn attachment mechanism (quick connect 90) that facilitates an attachment of a different handpiece to the nano-arthroscope assembly while the nano-arthroscope assembly is disposed within the blunt cannula assembly (cannnla 270; [0032] moving a collar of a quick connect system along a portion of the handle assembly from a first position in which the cannula is locked to the handle assembly to a second position in which the cannula is removable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kadan to have wherein the nano-arthroscope assembly includes an adapter having a quick-turn attachment mechanism that facilitates an attachment of a different handpiece to the nano-arthroscope assembly while the nano-arthroscope assembly is disposed within the blunt cannula assembly as taught by Zastrozna in order to facilitate locking stylet ([0034]-[0035] of Zastrozna).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kadan (US 20040082915) in view of Lander (US 5053016).
Regarding Claim 13, the device of Kadan discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the adapter includes a flap valve that opens when a camera cannula of the nano-arthroscope assembly is extended through the blunt cannula assembly into the cavity of the body.
Lander teaches wherein the adapter includes a flap valve (Figs.2-3, flapper valve) that opens when a camera cannula of the nano-arthroscope assembly is extended through the blunt cannula assembly (cannular 4) into the cavity of the body (col.4, lns.34-60, a flapper valve which opens to allow a surgical instrument, such as the trocar assembly 20, to be inserted through the cannula 4, and closes when the surgical instrument has been withdrawn).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kadan to have wherein the adapter includes a flap valve that opens when a camera cannula of the nano-arthroscope assembly is extended through the blunt cannula assembly into the cavity of the body as taught by Lander in order to provide capability of being self seating, and allowing proper alignment/engagement (col.7, lns.29-38 of Lander).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kadan (US 20040082915) in view of Haggerty et al. (US 20170078583).
Regarding Claim 14, the device of Kadan teaches the claimed invention as discussed above concerning claim 1, but does not teach wherein the nano-arthroscope assembly includes: a handpiece; and a control device disposed within the handpiece and configured to control operation of one or more image sensors of the nano-arthroscope assembly or a light source of the nano-arthroscope assembly.
Haggerty et al. teach wherein the nano-arthroscope assembly (endoscope (or, e.g., arthroscope) 10) includes: a handpiece (handle 12); 
and a control device disposed within the handpiece (handle 12) and configured to control operation of one or more image sensors of the nano-arthroscope assembly ([0111] a handle which encloses a printed circuit board (PCB) for controlling or processing image data detected by a sensor at the distal end of the shaft) or a light source of the nano-arthroscope assembly ([0111] a handle which encloses a printed circuit board (PCB) for controlling or processing image data detected by a sensor at the distal end of the shaft and/or for providing power to light sources (e.g. LED's) at the end of the shaft).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kadan to have wherein the nano-arthroscope assembly includes: a handpiece; and a control device disposed within the handpiece and configured to control operation of one or more image sensors of the nano-arthroscope assembly or a light source of the nano-arthroscope assembly as taught by Haggerty et al. in order to provide LED illuminations and an image sensor at the distal end of the shaft to view and light transmission ([0113] of Haggerty et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5323767 A		Lafferty; Michael et al.
US 20220079625 A1	Einarsson; Jon I.
US 20070167681 A1	Gill; Thomas J. et al.
US 6902526 B2		Katzman; Scott S.
US 20030181858 A1	Lajtai, Georg et al.
US 20040179789 A1	Shi, Zhouzheng
Lafferty et al. (US 5323767) disclose a portable arthroscope. In the operation of arthroscope 10, reference is initially made to FIGS. 1 and 2. Cannula assembly 68 with attached cannula 64 is detached from scope assembly 80. A trocar (not shown) is positioned through cannula 64, and the trocar is inserted into knee 14 to establish the entry site 12 for cannula 64. Once cannula 64 has been inserted into knee 14, the trocar can be removed from cannula 64. Disposable scope assembly 80 can then be attached to camera assembly 100, and camera assembly 100 placed in light communication with lamp 20. Also, camera assembly 100 is electrically connected to CCU 24. (See figures and col.11, lns.24-col.12, lns.17).
Einarsson (US 20220079625) discloses needles including a tubular outer cannula with a sharpened distal end and an inner hollow cylindrical needle, or cannula, which terminates in a blunt end. A spring assembly urges the inner cannula forward so that the blunt end of the inner cannula extends beyond the cutting edge of the outer cannula. When the instrument is pressed against the skin of the patient the inner blunt cannula retracts thereby permitting the outer sharp cannula to contact the skin and advance into the tissue.  (See figures 14A-C).
Gill et al. (US 20070167681) disclose a portable imaging system. For insertion of the cannula 60 into the body, a trocar 76, as seen in FIG. 3, is inserted into cannula 60 with a rigid shaft 78 of the trocar 76 received within the shaft 66 of the cannula 60. The rigid shaft 78 of the trocar 76 extends slightly beyond the distal end of the tube 64 of the cannula 60 and has a stylet 80 to cut into the tissue at the surgical site if necessary. Once the cannula 60 is positioned at the surgical site, the trocar 76 is removed from the cannula 60 and the endoscope 20 is installed. The cannula 60 is positioned by the user's hands feeling the location. (See figures and [0056]-[0057]).
Katzman (US 6902526) discloses a medical needle set for visualized tissue ablation within a subject's body includes a cannula and components configured for inclusion in the cannula, including a trocar for occlusion of the cannula lumen during needle placement, and a visualizing ablation probe used for simultaneous endoscopic viewing and ablation of tissue sites with a laser beam. The cannula can include a tissue-gripping surface for stabilization of the needle set on the target tissue. (See figures and summary).
Lajtai et al. (US 20030181858) disclose an access cannular for endoscopic operations. The access cannula 10 can for example be a structural part or component part of a trocar device 70, as is shown in FIGS. 7 and 8. The trocar device 70 is shown in its assembled state in FIG. 9, i.e. the core rod 73 is pushed into the sleeve 76 of the mandrel 72, and this assembly is in turn pushed into the cannula tube 12. To insert the access cannula 10, which now functions as a trocar sleeve, the core rod 73 is applied to a skin incision and pushed into the body, and the whole assembly in FIG. 9.  (See figures and [0077]-[0083]).
Shi (US 20040179789) discloses a power monitor includes a collimating means 120 for collimating an incident light into a collimated beam. The power monitor further includes a beam splitter/tapping means for transmitting a tapped portion of the collimated beam therethrough for measuring and monitoring an optical power wherein the beam splitter/tapping means comprising a splitter/tapping layer 125 coated onto the collimating means. The focal lens is a silica ball lens. (See figures 1-3 and [0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795